Case 1:17-cr-00105-RBJ Document 127 Filed 11/05/18 USDC. Colorado Page 1 of 3

UyrtEn SrpiserCoeT FLED

UNITED STATES
a NVER, COL!
forthe pe
. 2018
; t £ Coluodte NOV 05
Distibel of Cole JEFFREY P. COLWELL
| _
Lntiéo STE L Aa TL, er
Uniréo Sh | - $ CoseNa, /Tebe-QOfOS- RES
’ ay ) Jui t it, NOLE foe
A OBERT PUBENE WIBEXTON ET nee

lutenden 7.

/NOTLON HMO ORGEX Lok TMMEIATE SPT [Iza

i ase. Lent writen left avh ord lr abhchal
for Soa ing itt hiolth Care. vide quiere

/d fave kopert py bertson Lym shat Megara lzafio>
ay Gel / Nosy ite Core long TLsuwr Kidney, blood [or tS SUL C-
anel Yhen ntra( teal th hirectiar of health Care.
Lud Sip VILE fie by Liapibe.fywtrot ve ttn ey.

: Mon LL
Enrered Tadjte-
Case ,1:17-cr-00105-RBJ Documént 127 Filed 11/05/18 USDC Colorado Page 2 of 3

spit Ord Mrbion

Merial. Tithe Sacto

KUO 85 NF Xk EE 2 barb “Lig etae Myleteis
GeeNy. C70 LME

LE_L, tht Mactan coal leat, fer pte Catalin.
fpr 2 pliable 2

Li, Cher 3S) vue hcl ry is ee tern.
af Lebetchly bushi hat hae Hat Ayglen ato Nutsabser- ist.
x beach bein hon hibenr Bobet. vali eal Sadiitfpe — $5

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

| Sian. bel x pow Lo ee
b> ad bint one « LMibs Lat i ar FL hin Pot fan ble 7: ) Apres

 

Te ploo lis lrg Clacth acting atu Yat tor the face

Line. Mie conn Sills Diibiinl Yo Qubens Ge, (fPlMOLe bor
he Kol aff beth areclglheyllng too Stupor atky ih Lo

(attems Aad. othe. dm Lirinva, Bb, Us honing al unnineleatirieg

 

 

 

 

 

 

 

 

 

 

 

 
 

LY IS.

TL wold miben Kee lotal lr tel dade
ee Maspit obeatd dasuis Le y he SM na
Lr thboadl 4
Chace bhatt tue A,

 

 

Ktheca MoW IE-WY-SIIE — Vhow Sszrethe

d .
Ciro ae _ DENVER coxa” ES
9S 9$ Weal Cs 2typ~ , | 02 MOV'AISPHRL
Rae GOLIS :

 

fi lktel fie Array Kl | Stier
liu Wr ; (otorads

f 11/05/18 -USDC Colorado Pageé 3
7

 

Legal. [iif
it wear ee ae ee ee “ — = cee aaa ae ed
K A
tLEPE t¢ REEDGLG tid g OER? : “a
NON PET UTE TH DHE TEL
c L
o ~ oa 7
2
5 ~~
oO - ~
8 ; ; -
. . oS - om
a . Ss
oO ?
ib i
Oo
a
Oo
Oo :
ra :
?
x ~
WL
cd -
w a
Yn -
© a
O oN
o .
, ~

“ ~S

a ~
4

/ 7 Ty

 

 
